             Case 2:20-cv-00887-RAJ Document 22 Filed 06/10/20 Page 1 of 3



 1                                                                    The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                          No.     2:20-CV-00887
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                     DECLARATION OF GHAZAL SHARIFI
     CHEN,                                              IN SUPPORT OF DEFENDANT CITY OF
12                                                      SEATTLE’S NOTICE OF INTENT TO
                                  Plaintiffs,           FILE A RESPONSE TO PLAINTIFFS’
13                                                      MOTION FOR TEMPORARY
                   vs.                                  RESTRAINING ORDER
14
     CITY OF SEATTLE,
15
                                  Defendant.
16

17         I, Ghazal Sharifi, being over the age of 18 and competent to testify, declare that

18   (1)   Around noon on June 9, 2020, City Attorney Pete Holmes and the City Clerk received a phone

19         call with a follow-up subsequent e-mail from counsel for Plaintiffs, David Perez notifying the

20         City of the intended Temporary Restraining Order (“TRO”) and asking for a possible

21         stipulation.

22   (2)   A true and correct copy of the June 9, 2020 11:58 a.m. transmittal e-mail from David Perez is

23          attached hereto as Exhibit 1.
      DECLARATION OF GHAZAL SHARIFI IN SUPPORT OF DEFENDANT                             Peter S. Holmes
                                                                                        Seattle City Attorney
      CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A RESPONSE TO                          701 5th Avenue, Suite 2050
      PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER                                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
      (20-cv-00887RAJ) - 1
             Case 2:20-cv-00887-RAJ Document 22 Filed 06/10/20 Page 2 of 3



 1   (3)   At 12:49 p.m. on June 9, 2020, the undersigned counsel e-mailed Mr. Perez asking for specific

 2         language that Plaintiffs propose for a stipulated TRO. A true and correct copy of the 12:49

 3         p.m. e-mail is attached hereto as Exhibit 2.

 4   (4)   At 2:44 p.m., Mr. Perez responded to the undersigned counsel with proposed language. A true

 5         and correct copy of the 2:44 p.m. e-mail is attached hereto as Exhibit 3.

 6   (5)   At 3:03 p.m., Mr. Perez send a follow-up e-mail with a corrected recipient list. A true and

 7         correct copy of the 3:03 p.m. e-mail is attached hereto as Exhibit 4.

 8   (6)   At 3:29 p.m., the undersigned counsel responded to Mr. Perez’s 3:03 p.m. correspondence

 9         asking for time to confer with City clients regarding the proposed language. A true and correct

10         copy of the 3:29 p.m. e-mail is attached hereto as Exhibit 5.

11   (7)   At 3:30 p.m., Mr. Perez e-mailed a follow-up with his cell number. A true and correct copy

12         of the 3:30 p.m. e-mail is attached hereto as Exhibit 6.

13   (8)   At 5:04 p.m., the undersigned counsel sent Mr. Perez an e-mail adopting most of the proposed

14         language presented by Plaintiffs, and adding a sentence explained via e-mail correspondence.

15         In that correspondence, the undersigned counsel notes: “[w]e accepted most of your language

16         – our proposal is in italics below. We added in an additional element to enable officers to

17         protect individuals from physical harm. This is consistent with other similar TROs. Please let

18         us know your thoughts. Happy to discuss further.” A true and correct copy of the 5:04 p.m.

19         e-mail is attached hereto as Exhibit 7.

20   (9)   At 5:06 p.m., the undersigned counsel got a “read receipt” confirmation from Mr. Perez. A

21         true and correct copy of the 5:06 p.m. read receipt is attached hereto as Exhibit 8.

22

23
      DECLARATION OF GHAZAL SHARIFI IN SUPPORT OF DEFENDANT                             Peter S. Holmes
                                                                                        Seattle City Attorney
      CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A RESPONSE TO                          701 5th Avenue, Suite 2050
      PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER                                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
      (20-cv-00887RAJ) - 2
              Case 2:20-cv-00887-RAJ Document 22 Filed 06/10/20 Page 3 of 3



 1   (10)   A true and correct copy of the decision of the United States District Court for the District of

 2          Colorado in Agazi Abay, et a., v. City and County of Denver, 20-CV-1616-RBJ, (June 5, 2020)

 3          is attached hereto as Exhibit 9.

 4   (11)   A true and correct copy of the decision of the United States District Court for the District of

 5          Minnesota in Jared Goyette, et al. v. City of Minneapolis, et al., 20-cv-01302-WMW-DTS,

 6          (June 9, 2020) is attached hereto as Exhibit 10.

 7   (12)   A true and correct copy of the decision of the United States District Court for the District of

 8          Oregon in Don’t Shoot Portland, et al. v. City of Portland, 20-cv-00917-HZ (June 9, 2020) is

 9          attached hereto as Exhibit 11.

10   (13)   The attorneys of record for the City did not receive any further communication from Plaintiff’s

11          counsel before the 8:36 p.m. filing of the TRO and supporting materials.

12   (14)   In his declaration, Mr. Perez states, “the City did not indicate whether they oppose the relief

13          sought” in Plaintiffs’ TRO. (Dkt. 7, ¶ 2). Mr. Perez never provided the City any further

14          opportunity to discuss before the filing of the TRO.

15
            DATED this 10th day of June, 2020.
16

17
                                      By: /s/ Ghazal Sharifi
                                          Ghazal Sharifi, WSBA# 47750
18

19

20

21

22

23
      DECLARATION OF GHAZAL SHARIFI IN SUPPORT OF DEFENDANT                             Peter S. Holmes
                                                                                        Seattle City Attorney
      CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A RESPONSE TO                          701 5th Avenue, Suite 2050
      PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER                                Seattle, WA 98104-7095
                                                                                        (206) 684-8200
      (20-cv-00887RAJ) - 3
